oO ON ODO OA BR W NY =

Oo WwW ny YN NY NY NY NY NY YN NY B@ Bae Bs Bo Bw we Bw w A
- OO DON OTN KR WH = COO DAN ODO OT KR WO DY = CO

 

 

Case 1:19-cr-02058-SMJ ECF No. 150 _ filed 08/25/20 PagelD.536 Page 1 of 4

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 98901

Telephone: 509-457-5108

Attorneys for Defendant
Juanita Ramirez

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA,

Plaintiff, NO. 1:19-CR-02058-SMJ-4

vs. MOTION TO CONTINUE MOTION

TO SUPPRESS STATEMENTS [ECF
100], PRETRIAL CONFERENCE
AND TRIAL DATES

JUANITA RAMIREZ,
Defendant.
DATE: August 26, 2020

TIME: 6:30 P.M.
Without Oral Argument

Nee” Neen” eee Neem” eee” “eee” Neen” weer “emer” “eee” “eee” one” Wwe”

 

TO: Clerk of U.S. District Court, Eastern District of Washington
TO: Patrick Cashman, Assistant United States Attorney

COMES NOW JUANITA RAMIREZ by and through her attorney of record,
Richard A. Smith of Smith Law Firm, and moves the Court for an order continuing

her Motion to Suppress Statements [ECF 100] and to continue the pre-trial

conference and trial dates.

MOTION TO CONTINUE MOTION TO SUPPRESS SMITH LAW FIRM
STATEMENTS [ECF 100], PRETRIAL CONFERENCE AND 314 North Second Street
TRIAL DATES - Page 1 Yakima WA 92901

(509) 457-5108
o ON DO OHO BR WD DY =

Oo ® YN NY NY NY NY NY NY NY NY |= Ba we se we Bw ow Bw Hw OA
- Oo Oo ON DO TO FWY |= CO O WAN DO MN KR WHO HB = CO

 

 

Case 1:19-cr-02058-SMJ ECF No. 150 _ filed 08/25/20 PagelD.537 Page 2 of 4

This motion is made based upon the Declaration of Richard A. Smith.
DATED this 25th day of August 2020.
Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Juanita Ramirez

DECLARATION OF RICHARD A. SMITH IN SUPPORT OF MOTION TO
CONTINUE MOTION TO SUPPRESS STATEMENTS [ECF 100], PRETRIAL
CONFERENCE AND TRIAL DATES

I, RICHARD A. SMITH, declare as follows:

1. That I am the attorney for Juanita Ramirez; and

2. That I was appointed to represent Juanita Ramirez on December 9, 2019,
by Magistrate Judge Mary K. Dimke; and

3y, That Juanita Ramirez was arraigned on December 6, 2019; and

4. That on June 26, 2020, I filed a Notice of Objection of Videoconference
Hearing and Motion to Continue Suppression Hearing [ECF 134]. I requested that
the hearing be set for a time and date when an in-person hearing can take place that
ensures the safety of court personnel, the parties and participants and which allows
for a hearing in the traditional courtroom setting; and

6. That my motion for the in-person hearing, to continue the pre-trial
conference and to continue the trial date was granted by Order dated July 6, 2020
[ECF 137]; and

7. That on August 21, 2020 the Court entered General Order No. 20-101-9.

This order vacated grand jury sessions, excluded from the Speedy Trial Act the time

MOTION TO CONTINUE MOTION TO SUPPRESS SMITH LAW FIRM
STATEMENTS [ECF 100], PRETRIAL CONFERENCE AND 314 North Second Street

(509) 457-5108
oO ont mn oO BR W DY =

OD WwW NN NM NY NY NY NY NY NY NY B= B Ba oe Be ew Bw mw Bw oe
- Oo OO DON DO OHO KR WY = OO O&O DAN DO NTN KR WO DY |= OO

 

 

Case 1:19-cr-02058-SMJ ECF No. 150 _ filed 08/25/20 PagelD.538 Page 3 of 4

August 21, 2020 through September 30, 2020 and essentially closed the Yakima
Courthouse for in-person hearings through September 30, 2020; and

8. That the defense concerns regarding a video conference hearing
identified in ECF 134 have not changed. Consequently, Ms. Ramirez requests this
Court to continue the time and date of the Suppression Hearing, the Pre-trial
conference and the Trial dates; and

9. That I have discussed with Ms. Ramirez her rights under the Speedy
Trial Act 18 U.S.C. § 3161 and she agrees with this requested continuance and will
execute a statement of reasons in order to accommodate this continuance; and

10. Ihave contacted Assistant United States Attorney Patrick Cashman and
he does not object to the continuance. I provided Mr. Cashman with dates proposed
in the Case Management Deadlines attached as Exhibit A to this motion. As of the
time of this filing he has not responded; and

11. That I am requesting that the Motion to Suppress Statements [ECF 100]
be continued to December 15, 2020 at 1:30 p.m.; continuance of pre-trial conference
from its current date to January 7, 2021 at 9:30 a.m. and trial from its current date to
February 1, 2021.

DATED this 25th day of August 2020.

Presented by:

/s/ Richard A. Smith
RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Juanita Ramirez

MOTION TO CONTINUE MOTION TO SUPPRESS SMITH LAW FIRM
STATEMENTS [ECF 100], PRETRIAL CONFERENCE AND 314 North Second Street
TRIAL DATES - Page 3 Yakima, WA 98901

(509) 457-5108
oO aA ny OO OF BR W NY =

Oo wn NY NH NY NY NY NY NY NY NO | |S ]a asa se we we we wm
- Oo OO DON DO oO FW NY |= DO oO WAN ODO NT RW DBS BS OC

 

 

Case 1:19-cr-02058-SMJ ECF No. 150 _ filed 08/25/20 PagelD.539 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington
that on August 25, 2020, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to the
following:

Patrick Cashman, Assistant United States Attorney.

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

MOTION TO CONTINUE MOTION TO SUPPRESS SMITH LAW FIRM
STATEMENTS [ECF 100], PRETRIAL CONFERENCE AND 314 North Second Street

(509) 457-5108
